‘ ` Case 1:19-cr-00015-GLR Documentl Filed 01/10/19 Pagelof$

§“";-§i'? .`,,
/_WQ¢_\ u._s_ 3€3355;;_5 seem
\MJ PJM/KOG:USAOZO]TROOIZS' E!B£l-*:rf;-; : l [.;;.\’H {L}‘aHG

IN THJ§ ENITHU s ,§%EPPISTRICT CoURT
Fii ’l'iiis 1 T C oF MARYLAND
f ij F(ZINGrtlié`lin EDivision)
m .352.LT5'55:-»-'i;333

UNITED STATES OF AMFE§,I£A pump Di§m if UNDER SEAL

v. s CRIMINALNO. C;L@'/Q-/S'

 

'k
VVILLIAM FRANCIS HICKEY III, * (Conspiracy to Commit Wire Fraud, 18

* U.S.C. § 1349; Wire Fraud, 18 U.S.C. §
5 * 1343;Aiding and Abetting, 18 U.S.C. §
Defendant. "‘ 2; Forfeiture, 18 U.S.C. §§ 982(a)(1),

* (a)<z)<A))

k

1':'!:$::*:*'1¢:*:
INDICTMENT
COUNT ONE

(Conspiracy to Commit Wire Fraud)
The Grand Jury for the District of Maryland charges that:
Introdl_lction: Relevant Persons and Entities

At all times relevant to this Indictment, un}ess otherwise stated:

1. Defendant William Francis HICKEY was a resident of Elkton, Maryiand.

2. HICKEY was the managing member of Hickey Consulting LLC and the
president of Latino Consulting LLC. Both businesses were located in Baltimore, Maryland.

3. HICKEY maintained four bank accounts with Wells Fargo Bank, in the name of
Hickey Consulting LLC, with account numbers ending in 2690, 4507, 4861, and 4887.
HICKEY opened these accounts on March 7, 2017.

4. HICKEY maintained a bank account with Wells Fargo Bank, in the name of
Latino Consulting LLC, With account number ending in 9036. HICKEY opened this account

on April 9, 2016.

Case 1:19-cr-00015-GLR Document 1 Filed 01/10/19 Page 2 of 8

Background: Tra-nsportation of Goods by Logistical Brokers and Trucking Companies

5. In the trucking industry, brokers, or logistical brokers, are companies or
individuals that are hired by shippers of goods to arrange for transportation of the goods by
' trucking companies When a broker is hired by a shipper, it typically uses one of several
Internet-based “load boards” to solicit bids from trucking companies that are available and
Willing to transport a particular load,

6. When a trucking company bids on a load, it typically provides the broker with
contact infomiation, such as an email address and telephone number, as well as proof of
insurance, W-9, and Department of Transportation licensing forms. If a trucking company wins
a bid, it is hired by the broker to transport a load to a particular destination at a particular time.

7. Brokers pay trucking companies for transporting loads by issuing “truck industry
checks,” including Comdata, EFS, T-Check, and/or Fleet Over the Road checks. Trucking
companies and their drivers typically possess books containing blank versions of these checks
Aii:er a broker hires a trucking company to transport a particular load, it will make payment to
the trucking company in two steps.

8. First, after the trucking company has picked up a load, the broker makes a “fuel
advance” payment to the trucking company The broker makes this payment by providing a
numerical code, referred to in the trucking industry as an “express code,” which the trucking
company uses to populate a blank check from its book of truck industry checks. The check can
be deposited into a bank account or cashed at a truck stop or check-cashing establishment

9. Second, after the trucking company has delivered the load, the broker makes a

final payment by providing the trucking company with a second express code, which the

Case 1:19-cr-00015-GLR Document 1 Filed 01/10/19 Page 3 of 8

trucking company uses to populate another truck industry check, which it subsequently cashes or
deposits, as described above
The Conspiracy

10. From in or about May 2016 to the present, in the District of Maryland and

elsewhere, the defendant,
WILLIAM FRANCIS HICKEY III,
did knowingly and willfully conspire, confederate and agree With persons known and unknown
to the grand jury to commit wire fraud, in violation of 18 U.S.C. § 1343, that is to knowingly and
willfully devise and execute, and attempt to devise and execute, a scheme and artifice to defraud
logistical brokers and trucking companies, and to obtain money and property by means of
materially false and fraudulent pretenses, representations and promises, as set forth more
specifically below.
Obiect of the Conspiracv and Scheme to Defraud

l 1. lt Was the object of the conspiracy and scheme to defraud that members of the
conspiracy obtained truck industry checks from brokers by posing as legitimate trucking
companies; entering into agreements with the brokers to transport a load; re-brokering, or
“double brokering,” the same load to a real trucking company; and then seeking payment from

the brokers for transportation services that they (i.e., members of the conspiracy) had not in fact

 

provided.
Manner and Means of the Conspiracy and Scheme to Defra\g
12. lt was part of the conspiracy and scheme to defraud that members of the

conspiracy made contact with brokers that were soliciting bids from trucking companies on

Case 1:19-cr-00015-GLR Document 1 Filed 01/10/19 Page 4 of 8

Internet load boards. When contacting brokers, members of the conspiracy held themselves out
as legitimate trucking companies They did so by providing the brokers with fraudulent
documents, including fraudulent proof of insurance, W-9, and Department of Transportation
licensing forms, as well as fraudulent email addresses and telephone numbers

13. lt Was further part of the conspiracy and scheme to defraud that when members of
the conspiracy were hired by brokers to transport a particular load, they did not transport the load
themselves Instead, they “re-brokered,” or “double brokered,” the same load by posing as a
legitimate broker and soliciting bids on an lnternet load board from legitimate trucking
companies that were willing to transport the load. When communicating with interested
trucking companies, members of the conspiracy used fraudulent email addresses and telephone
numbers. They then hired a legitimate trucking company to transport the load.

14. lt was further part of the conspiracy and scheme to defraud that after the
legitimate trucking company had picked up the load, members of the conspiracy would contact
the original broker, inform the broker that the load had been picked up, and request an express
code for a fuel advance payment They then used the express code to populate, and
subsequently cash or deposit, a truck industry check. ln some cases, members of the conspiracy
also requested asecond express code from the original broker after the load had been delivered,
which they then used to populate, and subsequently cash or deposit, a second truck industry
check.

15. lt was fLu'ther part of the conspiracy and scheme to defraud that HICKEY cashed
or deposited hundreds of truck industry checks with an aggregate value in excess of 8250,000

using express codes provided by defrauded brokers. HICKEY deposited the truck industry

Case 1:19-crj00015-GLR Document 1 Filed 01/10/19 Page 5 of 8

checks into all five Wells Fargo Bank accounts that he maintained in the name of Hickey n
Consulting LLC and Latino Consulting LLC.

16. lt Was further part of the conspiracy and scheme to defraud that prior to depositing
truck industry checks using express codes provided by defrauded brokers, HICKEY wrote
Maryland driver’s license numbers on the face of the checks that closely resembled but were not
in fact his.

17. lt was further part of the conspiracy and scheme to defraud that HICKEY and his
coconspirators obtained, through the false and fraudulent means described above, at least
8250,000 from defrauded brokers throughout the United States, resulting in a loss to the brokers

of at least that amount

18 U.S.C. § 1349

Case 1:19-cr-00015-GLR Docur_nent 1 Filed 01/10/19 Page 6 of 8

COUNT TWO
(Wire Fraud)

18. Paragraphs One through Nine and Eleven through Seventeen are hereby re-
alleged and incorporated by reference as though fully set forth herein.
, 19. On or about the date listed below, in the District of Maryland and elsewhere,
WILLIAM FRANCIS HICKEY III,
the defendant herein, for the purpose of executing and attempting to execute the aforesaid
scheme to defraud, transmitted and caused to be transmitted by means of wire communications

in interstate commerce certain writings, signs, si gnals, pictures, and sounds, namely: -

 

 

 

Co.UNT ` DAT`E" " " " "'"BESCRrPTToN _ ` ° " ` rNTERsTATE
' COMM`UNI`CAT]ON
2 2/28/20] 8 ]mage of a Comdata truck industry Baltimore,rIi/ID to 1 7 “
check, made payable to Bill HICKEY Shoreview, MN

in the amount of Sl ,000, and deposited
into the Latino Consulting LLC Wells
Fargo account, with account number
ending iri 9036.

 

 

 

 

 

 

is U.s.c. § 1343
rs U.s.c. § 2

Case 1:19-cr-00015-GLR Document 1 Filed 01/10/19 Page 7 of 8

FORFEITURE ALLEGATIONS

l. Pursuant to 18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c), upon conviction of
an offense in violation of 18 U.S.C. §§ 1349 and 1343 as alleged in Counts One and Two of the
lndictment, the defendant,

WILLIAM FRANCIS HICKEY III,
shall forfeit to the United States, any and all property, real or personal, that constitutes or that is
derived from proceeds traceable to the charged offenses. The property to be forfeited includes,
but is not limited to, a money judgment in the amount of the total loss caused by the defendant’s
criminal conduct, which is at least $250,000.
2. lf any of the above-described forfeitable property, as a result of any act or

omission of the defendant

0 cannot be located upon the exercise of due diligence;

¢ has been transferred, sold to, or deposited with a third party;

`¢ has been placed beyond the jurisdiction of the Court;

0 has been substantially diminished in value; or

- has been commingled with other property which cannot be divided
Without difficulty,

\

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p), as incorporated by 28 U.S.C.
§ 2461(0), to seek forfeiture of any other substitute property of the defendant up to the value of

the forfeitable property described above.

is U.s.C. § 932(&)(1)
21 U.s.C. § 853

28 U.s.c_ § 2461(¢)
F@d. R. crim. P_ 32.2(551)

F'" Case 1:19-cr-00015-GLR Document 1 Filed 01/10/19 Page 8 of 8

qLO,§ML L<’ haw

ROBERT K. HUR
UNITED STATES ATTORNEY
FOR THE D]STR]CT OF MARYLAND

 

_-u_¢l_§‘lt_"l`p _1 11:+1:1111131-_-_*.,_..__,,______ _

5 SlGNATURE REDACTED
passages

 

 

Date: January / 0 , 2019

